Citation Nr: 0804188	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetic 
nephropathy, to include as secondary to diabetes mellitus 
type II.

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus 
type II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for impotence, to 
include as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for a fracture of the 
left hip due to diabetic coma, to include as secondary to 
diabetes mellitus type II.

7.  Entitlement to service connection for a fracture of the 
left shoulder due to diabetic coma, to include as secondary 
to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The RO, in pertinent part, denied the 
benefits sought on appeal.   

The January 2004 rating decision also denied entitlement to 
service connection for hypercholesterolemia, which was 
included in the December 2004 statement of the case (SOC); 
however, the veteran indicated in his VA Form 9 that he was 
no longer appealing the issue.  As such, the claim is no 
longer in appellate status.  38 C.F.R. § 20.302.

The veteran filed a claim of entitlement to service 
connection for post-traumatic stress disorder in December 
2002.  The veteran withdrew the claim in December 2003. 

In the veteran's February 2005 substantive appeal he 
requested a hearing to be held before the Board at his local 
RO.  The hearing was scheduled for June 2007.  The veteran 
subsequently withdrew his request.  As such, there are no 
outstanding hearing requests of record.  38 C.F.R. 
§ 20.704(e).   

The veteran submitted letters from Dr. MAO dated in February 
2005 and April 2006.  These were received after the December 
2004 SOC was issued.  The veteran waived initial RO 
consideration of the newly submitted evidence and as such, 
they were considered in review of the claims folder.  
38 C.F.R. § 20.1304(c).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

After a preliminary review of the record, the Board has 
determined that a medical opinion is necessary prior to 
rendering a decision on the merits of the claims.  Under the 
VCAA, an examination is necessary if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A (d).  

The veteran contends that he has diabetes mellitus Type II as 
a result of exposure to Agent Orange during his Vietnam 
service.  Service personnel records confirm the veteran was 
stationed in Vietnam from November 1967 to November 1968.  
Therefore, having served in the Republic of Vietnam, the 
veteran is presumed to have been exposed during his period of 
service to an herbicide agent.  38 U.S.C.A. § 1116(f).  

Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes) is associated with certain herbicide 
agents and will be presumed to have been incurred in service 
even though there is no evidence of that disease during the 
period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Type 2 diabetes must manifest to a 
degree of 10 percent or more at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).  

Here, there is conflicting medical evidence of record as to 
whether the veteran currently has Type 2 diabetes or Type 1 
as suggested by Dr. LK in May 2002.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the veteran should be scheduled to undergo a VA 
endocrinology examination in order to resolve the conflict of 
record.  

Moreover, in order to properly address the remaining claims, 
an opinion is necessary to determine whether retinopathy, 
nephropathy, impotence, hypertension, and fractures of the 
left shoulder and hip are proximately due to or the result of 
Type 2 diabetes mellitus.  38 C.F.R. § 3.310.

The examiners are asked to address the specific questions set 
forth in the numbered paragraphs below.  Prior to any 
examination, all outstanding records of pertinent treatment 
should be obtained.

A review of the record reveals the veteran is a recipient of 
Social Security Disability benefits.  A copy of the 
Administrative decision and the underlying treatment records 
utilized in reach the aforementioned determination have not 
been associated with the claims folder.  Such must be 
obtained on remand.  38 C.F.R. § 3.159(c)(2).  

With respect to the veteran's claims of entitlement to 
service connection for fractures of left hip and shoulder due 
to diabetic coma, the Board notes the hospital admission 
records from the October 2000 motor vehicle accident have not 
been associated with the claims folder.  Upon remand, the 
RO/AMC should ascertain the medical facility where the 
veteran was treated, secure the necessary releases, and 
request the identified records.  38 C.F.R. § 3.159(c)(1).

In connection with the claims on appeal, the veteran 
submitted VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for the following providers: Dr. 
DP, Dr. REA, Dr. LMK, and Dr. JDW at Piedmont Hospital.  It 
does not appear that records from Dr. DP and Dr. REA have 
been associated with the claims folder.  While there are a 
few treatment notes from Dr. LK and Dr. JDW at Piedmont 
Hospital, it does not appear that the complete patient file 
has been associated with the claims folder.  Such must be 
obtained upon remand.  Id.

The veteran has also indicated that he sought treatment at 
the Macon VA clinic.  It does not appear that these records 
have been associated with the claims folder.  Such must be 
obtained upon remand.  38 C.F.R. § 3.159(c)(2).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective VCAA notice.  


Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.         § 
3.159(b), that advises the veteran that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for  
diabetes mellitus, diabetic nephropathy, 
diabetic retinopathy, hypertension, 
impotence, a fracture of the left 
shoulder, and a fracture of the left hip 
since his discharge from service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should obtain: (a) 
all outstanding private medical records 
from Dr. DP, 360 Hospital Dr, Bldg. D, 
Suite 130, Macon, Georgia 31217; (b) all 
outstanding private medical records from  
Dr. REA, 1122 Gray Highway, Macon, 
Georgia 31211; (c) all outstanding 
private medical records from  Dr. LMK, 
682 Hemlock Street, Suite 390, Macon, 
Georgia 31201; (c) all outstanding 
private medical records from Dr. JDW at 
the Piedmont Hospital, Organ Transplant 
Service, Suite 300, 1984 Peachtree Road, 
NW, Atlanta, Georgia 30309; (d) VA 
outpatient treatment records from the VA 
clinic in Macon, Georgia; and (e) all 
outstanding treatment records from the 
October 2000 motor vehicle accident 
wherein the veteran sustained fractures 
of the left hip and shoulder.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.
All efforts to obtain these records 
should be clearly documented in the 
claims file.  

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO/AMC should 
schedule an endocrinology examination to 
ascertain the nature and likely etiology 
of the veteran's diabetes mellitus, 
diabetic retinopathy, diabetic 
nephropathy, impotence, hypertension, and 
fractures of the left shoulder and hip.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed and should comment on the 
medical opinions already of record, 
specifically the May 2002 letter from Dr. 
LK.

It is of primary importance that the 
examiner be asked to indicate whether the 
veteran currently has Type 1 or Type 2 
diabetes mellitus.  If Type 2 diabetes 
mellitus is diagnosed, the examiner 
should state whether the veteran's 
retinopathy, diabetic nephropathy, 
impotence, and hypertension are 
proximately due to or secondary to the 
Type 2 diabetes mellitus.  The examiner 
should also indicate whether the veteran 
was in a diabetic coma during the October 
2000 motor vehicle accident and if yes, 
whether fractures of the left hip and 
shoulder are proximately due to or 
secondary to the Type 2 diabetes 
mellitus.  If Type I diabetes mellitus is 
diagnosed, the examiner should indicate: 
(a) whether it is at least as likely as 
not (50 percent or greater likelihood) 
that Type 1 had its onset during active 
military service and (b) whether 
retinopathy, nephropathy, impotence, 
hypertension, and fractures of the left 
hip and shoulder are proximately due to 
or secondary to the Type 1 diabetes 
mellitus or otherwise related to service 
on any basis.  The examiner should 
explain in detail the rationale for any 
opinion given. 

5.  The RO/AMC should then readjudicate 
the claims.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

